from a judgment of the County Court of Essex County (Meyer, J.), rendered May 11, 2006, convicting defendant upon her plea of guilty of the crime of attempted robbery in the second degree.
Waiving her right to appeal, defendant pleaded guilty to attempted robbery in the second degree and was sentenced as negotiated to five years in prison and three years of postrelease supervision. Defendant now appeals.
Defendant’s appellate counsel requests that he be relieved of his assignment because there are no nonfrivolous issues to be argued on appeal. We have reviewed counsel’s brief and the record and are in agreement. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.